Order entered October 10, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00916-CV

                        IN THE INTEREST OF A.W.L., A CHILD

                     On Appeal from the 330th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-15-03681

                                         ORDER
       We GRANT appellant’s October 5, 2016 motion to extend time to file his brief and

ORDER the brief filed no later than Monday November 7, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE